81598: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34282: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81598


Short Caption:BD. OF REGENTS OF THE NEV. SYSTEM OF HIGHER EDUC. VS. WORTH GRP. ARCHITECTS, P.C.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1901608Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:11/17/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantBoard of Regents of the Nevada System of Higher EducationBryan L. Wright
							(University of Nevada, Reno, Office of General Counsel)
						


RespondentWorth Group Architects, P.C.Jeremy R. Kilber
							(W&D Law, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/11/2020Filing FeeAppeal Filing Fee Waived.  State/County/Municipality.  (SC)


08/11/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-29514




08/11/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-29517




08/13/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC).20-29980




08/19/2020Notice/IncomingFiled Request for Transcript of Proceeding. Transcripts requested: 4/30/20. To Court Report: Isolde Zihn. (SC)20-30578




08/31/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-32008




09/02/2020TranscriptFiled Notice from Court Reporter. Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts: 4/30/202020-32399




09/17/2020Order/ProceduralFiled Order to Show Cause.  Appellant shall have 30 days from the date of this order to show cause why this appeal should not be dismissed for lack of jurisdiction.  Respondent may file any reply within 14 days of service of appellant's response.  Briefing of this appeal is suspended pending further order of this court.  (SC)20-34261




10/16/2020MotionFiled Appellant's Response to Order to Show Cause. (SC)20-38030




10/28/2020MotionFiled Respondent's Reply to Order to Show Cause. (SC)20-39487




11/05/2020Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)20-40508




12/07/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request.  Appellant's response to order to show cause due: December 21, 2020. (SC)20-44291




12/21/2020MotionFiled Appellant's Response to Order to Show Cause.  (SC)20-46065




12/22/2020MotionFiled Worth Group Architects, P.C.'s Response to Appellant's Brief Related to Court's Second Order to Show Cause.  (SC)20-46148




01/08/2021Order/ProceduralFiled Order Reinstating Briefing.  Respondent requests that this appeal be dismissed, asserting that the notice of appeal was prematurely filed prior to entry of the final judgment.  The request is denied.  Appellant shall have 60 days from the date of this order to file and serve the opening brief and appendix.  (SC)21-00630




03/04/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: March 23, 2021. (SC)21-06324




03/23/2021BriefFiled Appellant's Opening Brief. (SC)21-08247




03/23/2021AppendixFiled Appellant's Appendix. Vol. 1. (SC)21-08249




03/23/2021AppendixFiled Appellant's Appendix. Vol. 2 (SC)21-08250




03/23/2021AppendixFiled Appellant's Appendix. Vol. 3 (SC)21-08252




03/23/2021AppendixFiled Appellant's Appendix. Vol. 4. (SC)21-08253




04/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: May 6, 2021. (SC)21-10864




05/05/2021BriefFiled Respondent's Answering Brief. (SC)21-12851




05/05/2021AppendixFiled Respondent's  Appendix. Vol. 1. (SC)21-12854




05/05/2021AppendixFiled Respondent's Appendix. Vol. 2. (SC)21-12865




05/05/2021AppendixFiled Respondent's Appendix. Vol. 3. (SC)21-12881




05/05/2021AppendixFiled Respondent's Appendix. Vol. 4. (SC)21-12882




06/03/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  June 18, 2021.  (SC)21-15829




06/18/2021BriefFiled Appellant's Reply Brief. (SC)21-17569




06/18/2021Case Status UpdateBriefing Completed/To Screening. (SC)


06/24/2021Notice/IncomingFiled Notice of Change of Firm Name and E-Mail Addresses. (SC)21-18206




11/17/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-33012




12/01/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." NNP21 - EC/KP/DH (SC)21-34282





Combined Case View